UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4470

ACEIUS PEARSON,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
Henry M. Herlong, Jr., District Judge.
(CR-97-1060)

Submitted: November 17, 1998

Decided: December 31, 1998

Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Leesa Washington, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. J. Rene Josey, United States Attorney,
William C. Lucius, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Aceius Pearson was convicted of uttering counterfeit obligations,
in violation of 18 U.S.C.A. § 472 (West Supp. 1998), and sentenced
to twelve months imprisonment followed by three years of supervised
release. On appeal, Pearson asserts that the district court erred in
enhancing his sentence for possessing a dangerous weapon in connec-
tion with the offense, under U.S. Sentencing Guidelines Manual
§ 2B5.1(b)(3) (1997). Having considered his argument, we affirm his
conviction and sentence.

In early August 1997, the Secret Service Office in Greenville,
South Carolina, began to receive counterfeit $20 bills, all with serial
number B35425157D. In late August, employees at a restaurant in
Greenville reported that two men had paid for their dinners with
counterfeit $20's bearing the same serial number.

On September 13, 1997, Aceius Pearson was stopped by a police
officer in Woodrow, South Carolina, and arrested for driving with a
suspended license. An inventory search of the vehicle disclosed a .25
caliber automatic pistol. Pearson was arrested; an inventory of his
belongings revealed three counterfeit $20's with serial number
B35425157D. The employees of the restaurant identified Pearson as
one of the men who passed the fake bills. Pearson then admitted pass-
ing these bills, and turned over about $300 in counterfeit twenties. He
pled guilty to uttering the two counterfeit bills at the restaurant.

Pearson argues on appeal that the district court erred in imposing
the dangerous weapon enhancement, USSG § 2B5.1(b)(3), because
there was no showing that Pearson's possession of the weapon
occurred in connection with possession or passing of the counterfeit
bills. Both sides concede that there is no Fourth Circuit case on point,
and both proceed, as did the district court, from the analysis set forth
in United States v. Nale, 101 F.3d 1000 (4th Cir. 1996). Nale involved
an enhancement under USSG § 2K2.1(c), which deals with posses-
sion of a firearm "in connection with" another offense. In Nale, that
offense was carjacking.

                    2
We conclude that the district court properly extrapolated our hold-
ing in Nale to apply to the comparable phrase in USSG § 2B5.1(b)(3).
Under the Nale test, the Government must prove: (1) possession of
the firearm; and (2) that the firearm was connected to the offense, to
justify application of the enhancement provision.

Here, Pearson does not dispute that he possessed the gun, which
police discovered under the seat of his car three weeks after the
offense of conviction. Possession of three counterfeit twenties in his
wallet at the time the gun was found is relevant conduct under USSG
§ 1B1.3. See United States v. Falesbork , 5 F.3d 715, 721 (4th Cir.
1993) (interpreting relevant criminal conduct in applying USSG
§ 2D1.1(b)(1) firearms enhancement); see also United States v. Smith,
127 F.3d 1388, 1390 (11th Cir. 1997) (authorizing enhancement if
weapon possessed during relevant conduct related to the offense of
conviction). The district court's finding that the gun facilitated or
potentially facilitated Pearson's possession or use of the counterfeit
bills in his wallet at the time of his arrest, or his potential escape, is
not clearly erroneous. Falesbork, 5 F.3d at 719.

Therefore, we affirm Pearson's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and oral argu-
ment would not aid the decisional process.

AFFIRMED

                     3